Citation Nr: 0526810	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

Administrative documentation in the education folder 
indicates that the veteran served on active duty from August 
1968 to August 1972.  He died in June 2002.  The appellant is 
the veteran's son.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The appellant was born on June [redacted], 1976, and is a child 
of the veteran.

2.  The veteran died on June [redacted], 2002.

3.  In a decision dated on November 5, 2002, VA granted 
service connection for the cause of the veteran's death.

4.  In September 2003, the RO received the appellant's 
initial application for Survivors' and Dependents' 
Educational Assistance (DEA) benefits.

5.  The appellant turned 26 years old on June [redacted], 2002, prior 
to the date of the veteran's death.  


CONCLUSION OF LAW

The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 21.3021, 21.3040(c) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA is generally applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the facts relevant to a complete evaluation of 
the claim, primarily the appellant's date of birth and the 
veteran's date of death, are not in dispute.  Furthermore, 
the appellant was properly notified in communications 
including the initial October 2003 determination and the 
April 2004 statement of the case (SOC) as to the VA laws and 
regulations governing entitlement to the benefits sought, the 
evidence considered, and the reasons and bases for the RO's 
decision in this matter.  And, as discussed in the reasons 
and bases below, the appellant's arguments in favor of his 
entitlement to these benefits do not comport with governing 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
pertinent additional evidence or argument that should be 
considered during VA's adjudication of this claim.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating that "...strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran.")  

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal. 

Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  

Information of record indicates that the veteran died on June 
[redacted], 2002.  In a rating decision dated November 5, 2002, VA 
awarded service connection for the cause of the veteran's 
death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

The appellant first filed an application for Survivors' and 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35 in September 2003.  He reported that he was the 
veteran's child.  He also provided a copy of his birth 
certificate which listed the veteran as his father, and 
revealed the appellant's date of birth to be June [redacted], 1976.    

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including on the basis of being the 
child of a veteran who died of a service-connected 
disability.  See 38 U.S.C.A. §§ 3500, 3501(a)(1)(A)(i) (West 
2002 & 
Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 21.3021(a)(1)(i) 
(2004).  Again, the record confirms that the appellant is the 
veteran's son, and that the veteran died of a service-
connected disability.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before certain events, including the date of the 
veteran's death.  See 38 C.F.R. § 21.3040(c) (2004).  The 
Board has carefully reviewed the record, and notes that it is 
undisputed that the appellant reached his 26th birthday on 
June [redacted], 2002, prior to the veteran's death on June [redacted], 2002.  
Accordingly, the appellant is simply not eligible for Chapter 
35 educational assistance at this time.  

In addition, the appellant has not identified (and nor is the 
Board aware of) any basis to exempt him from application of 
the aforementioned regulation.  

Under 38 C.F.R. § 21.3041(a) (2004), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2004).  

In a case where a child becomes eligible for DEA benefits 
through the death of the veteran, the beginning date for 
eligibility for these benefits may be tolled if the date of 
the veteran's death is after the child's 18th birthday and 
before the child's 26th birthday.  See 
38 C.F.R. § 21.3041(b)(2)(iii) (2004); see also 38 U.S.C.A. 
§ 3512 (West 2002 & Supp. 2005).  As discussed earlier, 
however, the appellant turned 26 before the date of the 
veteran's death, and so this exception, as available to toll 
the basic beginning date for eligibility for DEA benefits, is 
not applicable in this case.

Moreover, the basic ending date for eligibility for 
educational assistance under Chapter 35 may also be tolled, 
in certain situations.  Under 38 C.F.R. § 21.3041(d) (2004), 
the ending date for eligibility for educational assistance 
may be modified for up to eight years beyond the qualifying 
event, but in no case beyond the date the child reaches age 
31.  In order to modify the ending date, however, the 
qualifying event must also occur between the time the child 
reaches age 18 and when the child reaches age 26, and not 
thereafter.  See 38 C.F.R. § 21.3041(d).  In this case, the 
basic ending date for eligibility for educational assistance 
cannot be modified, again because the appellant had already 
reached the age of 26 at the time of the veteran's death.  
See 38 C.F.R. § 21.3041(d)(2); see also 38 U.S.C.A. § 3512.
 
The Board is also aware that the RO, in its April 2004 SOC, 
indicated that the appellant's claim could not be awarded 
because he turned 26 before the veteran's death, but 
additionally because VA's determination as to service 
connection for the cause of the veteran's death was also 
dated after his 26th birthday.  The appellant further avers 
that it is unfair to deny him benefits now, when the veteran 
and his family were basically unaware that a medical problem 
that was present during his lifetime (specifically, type II 
diabetes mellitus that also contributed to his death) was 
eligible for presumptive service connection as related to 
Agent Orange exposure in a veteran with Vietnam service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2004).  To that end, the record shows 
that the appellant provided a statement from the veteran's 
physician to indicate that he diagnosed the veteran with new 
onset type II diabetes mellitus on April 16, 2002.

In the April 2004 SOC, the RO informed the appellant that VA 
did not make a retroactive decision in his case in order to 
grant an earlier date of disability with respect to the 
veteran, but advised that it would refer the appellant's 
inquiry to the RO in Seattle, Washington, for consideration 
as his request for such an earlier date.  It thus appears 
that the RO has identified a second avenue for eligibility 
for DEA benefits here, in relation to the possible existence 
of a pending (unadjudicated) claim for service connection for 
type II diabetes mellitus, of record during the veteran's 
lifetime.  See generally 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  As such, VA could now review that 
claim for purposes of determining entitlement to accrued 
benefits for the veteran's dependents.  See 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).  If service 
connection for type II diabetes mellitus was granted, there 
could be a date of service-connected disability of record 
prior to the appellant's 26th birthday.  Moreover, if the 
type II diabetes mellitus was then rated at 100 percent or 
was otherwise found to qualify as permanently and totally 
disabling from that date of disability (and if that 
disability date was between the appellant's 18th and 26th 
birthdays), then the appellant could potentially be eligible 
for DEA benefits.  See 38 C.F.R. Part 4 (2004).  Notably, 
basic eligibility for Chapter 35 benefits is also established 
on the basis of being the child of a veteran who has a total 
and permanent disability rating from a service-connected 
disability.  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 
21.3021; see also 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 
21.3041.     

The Board observes, however, that while there may possibly be 
such an alternative avenue available to the appellant as 
mentioned above with respect to his eligibility for DEA 
benefits, the matter of a potentially pending yet 
unadjudicated claim for service connection for diabetes 
mellitus for accrued benefits purposes is not currently on 
appeal before the Board, and therefore the Board has no 
jurisdiction to review the issue at this time.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).  As well, the Board 
notes that the RO has already properly referred the matter 
back to the RO in Seattle, Washington, for its initial 
consideration.  

Again, while the Board is aware of the appellant's arguments 
and concerns with respect to the claim now on appeal before 
it, the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific.  The Board is 
bound by these criteria, and has no authority to grant 
benefits because such a result may appear to be equitable.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  Therefore, at this time, because 
the appellant turned 26 prior to the veteran's death, the 
Board must find that he is not eligible for educational 
assistance benefits under Chapter 35 as a matter of law.  The 
Board has carefully reviewed the entire record in this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, 
rather than the facts, is dispositive, however, the benefit 
of the doubt provisions as set forth at 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application.  


ORDER

Basic eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


